DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Pursuant to the applicant’s response filed 17 December 2021, the arguments presented by the applicant have been considered and the rejections are maintained as presented below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 22-27 and 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.K. Patent Document GB 552441 A by Yoder (Yoder) in view of U.S. Patent 2,009,685 issued to Caputo (Caputo).
Regarding claim 22, Yoder discloses a method for manufacturing bullet ammunition cases (See Entire Reference), each case comprising a cap and a case liner comprising a main taper-shaped portion, a shoulder, and a mouthpiece, wherein the liner is stamped and formed from a thin strip of metal on a die reproducing said taper, shoulder and mouthpiece (See Figures, all aspects clearly illustrated).
Yoder does not disclose that the liner is formed from two half shells welded together, stamped and formed from a thin strip of metal by shaping.
Caputo, a related prior art reference, discloses wherein the liner, is formed from two half shells welded together, each half shell stamped and formed from a thin strip of metal by shaping (See Figures, clearly illustrated).
It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to combine the noted teachings of Yoder with the noted teachings of Caputo.  The suggestion/ motivation for doing so would have been to utilize an art recognized alternative means of forming the initial tube for the ammunition prior to shaping with a reasonable expectation of success.
Regarding claim 23, Yoder further discloses wherein the half-shells comprise stamping edges (See at least Page 2, clearly disclosed).
Regarding claim 24, Yoder further discloses wherein the stamping edges are removed after welding (See at least Page 2, clearly disclosed).
Regarding claim 25, Yoder further discloses wherein the stamping edges are removed by any one of a mechanical cutter, water jet cutting, and deburring (See at least Page 2, clearly disclosed).
Regarding claim 26, Yoder as modified by Caputo discloses the claimed invention except for the specific material of the strips.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize stainless steel for the material of the strips, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 27, Yoder as modified by Caputo discloses the claimed invention except for the specific material of the strips.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a metal selected from one of normal steel, brass, and aluminum for the material of the strips, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claims 30-32, .
Claim(s) 28-29 and 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoder in view of Caputo as applied to the claims above, and further in view of European Patent Document EP 0186904 A1 by Heide (Heide).
Regarding claims 28 and 29, Yoder as modified by Caputo disclose that the half-shells are welded together, but does not specifically disclose the use of electron beam welding or laser welding.
Heide, a related prior art reference, discloses electron beam welding and laser welding can be utilized to join ammunition components together.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the noted teachings of Yoder as modified by Caputo above with the noted teachings of Heide.  The suggestion/ motivation for doing so would have been to utilize an appropriate means of joining the ammunition components with a reasonable expectation of success.
Regarding claim 33 and 34, Yoder as modified by Caputo further in view of Heide discloses [Claim 33] wherein the half-shells are welded together by an electron beam; and [Claim 34] wherein the half-shells are welded together by a laser (See previous rejections, all aspects already addressed).
Response to Arguments
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the examiner has recognized that Caputo discloses an alternate means to form the initial cylindrical member before the shaping processes are completed.  The claims do not require a specific order of the formation of the components, therefore, such a combination would appear to be proper.  The rejections are maintained by the examiner.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C WEBER whose telephone number is (571)270-5377. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jonathan C Weber/Primary Examiner,
Art Unit 3641                                                                                                                                                                                                        
JONATHAN C. WEBER
Primary Examiner
Art Unit 3641